[PROPOSED] ORDER
ROYCE C. LAMBERTH, Chief Judge.
Upon consideration of Petitioner’s Unopposed Motion to Stay Case Pending Resolution of Counsel Access Issues, It is hereby
ORDERED that this action be stayed until this Court’s Order in In re: Guantanamo Bay Detainee Continued Access to Counsel, No. 1:12-me-00398-RCL, 892 F.Supp.2d 8, 2012 WL 4039707 (D.D.C. Sept. 9, 2012) becomes final, either by the passing of the government’s time to appeal or seek reconsideration, or the final disposition of any appeal, of such ruling.
SO ORDERED.